Citation Nr: 1516763	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to asbestos and other chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from December 1952 to December 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of that hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014). 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran has asserted that he was exposed to numerous chemicals while stationed aboard the USS Yellowstone while in active service and that exposure caused him to develop non-Hodgkin's lymphoma.  He reported that the USS Yellowstone assisted in the repair and maintenance of other ships and that as a result that sort of work, he was often exposed to chemicals and asbestos.  Specifically, he reported that he worked in the metal shop, which included tasks such as welding, pipe fitting, and other duties.  He reported that in the course of his duties he was exposed to asbestos and chemical solvents, and the resultant fumes, used for the cleaning, polishing, welding, and cutting of metal.  Specifically, he reported that the chemical products included Benzene, Xylene, coal tar, and acetone.  

A review of the record confirms that the Veteran was stationed aboard the USS Yellowstone.  Furthermore, research conducted by the Board shows that the USS Yellowstone operated primarily in the Mediterranean Sea and her primary task was to maintain ships of the Fleet in operational trim.  A review of the Veteran's service separation form shows that his occupational specialty during active service was sheet metal worker.  As for the Veteran's claimed exposure to asbestos, the Veteran's occupational specialty is one for which exposure to asbestos is likely.  Therefore, the Board finds that it is at least as likely as not that the Veteran was exposed to asbestos during active service.  However, there is no verification of the Veteran's reported exposure to other chemicals, such as Benzene and Xylene.  

Therefore, the Board finds that efforts to verify the Veteran's reported chemical exposure during active service must be made before a decision is made in this case.  

A review of the record shows that the Veteran has a confirmed diagnosis of non-Hodgkin's lymphoma, which is currently in remission.  Further, in a November 2010 letter, the Veteran's treating oncologist opined that potentially, the Veteran's malignancies may have been caused by his environmental exposure to asbestos and pesticides during his active service.  The Veteran's oncologist did not provide a supporting rationale for the opinion provided.  As the opinion is speculative and lacks a rationale, it is not adequate to serve as the basis of a grant of entitlement to service connection. 

However, in light of the Veteran's exposure to asbestos, and claimed exposure to other substances, during active service, his post-service diagnosis of non-Hodgkin's lymphoma, and the indication that his non-Hodgkin's lymphoma may be related to asbestos or chemical exposure during service, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of non-Hodgkin's lymphoma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Undertake the appropriate development to verify the Veteran's reported exposure to chemicals during active service, to specifically include Benzene, acetone, coal tar, and Xylene.  All efforts to verify the reported exposure must be documented in the claims file. 

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of non-Hodgkin's lymphoma.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether non-Hodgkin's lymphoma is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include conceded exposure to asbestos, and any verified exposure to other chemical products.  For purposes of the opinion, the examiner should assume that the Veteran was exposed to asbestos during his duties while stationed aboard the USS Yellowstone.  In forming the opinion, the examiner should specifically address the November 2010 opinion provided by the Veteran's private oncologist indicating that there may be a relationship between the Veteran asbestos and chemical exposure during active service and the later development of non-Hodgkin's lymphoma.  

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

